Case 1:19-cv-05329-AT Document 26 Filed 03/26/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
ORANEFO OKOLO, as Assignee of ST. DOC #
LUKE’S HOSPITAL CONSORTIUM, DATE FILED: __ 3/26/2021 _

Plaintiff,

-against- 19 Civ. 5329 (AT)

CROSS RIVER STATE GOVERNMENT, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

The Court has reviewed Plaintiff’s letter at ECF No. 24, and his motion for a default
judgment at ECF No. 22. Plaintiff's motion for a default judgment is DENIED.

Accordingly, Plaintiff is directed to re-file his motion for default judgment, and address
the following issues:

1. Defendant’s liability with respect to the Nigerian choice-of-law provision in the
concession contract, ECF No. 22-2 § 28; and

2. The Court’s ability to exercise personal jurisdiction over Defendant pursuant to the
Foreign Sovereign Immunities Act, 28 U.S.C. § 1608.

Plaintiff shall file his amended motion by April 26, 2021. Plaintiff shall serve copies of
this Order and his amended motion for a default judgment in accordance with the Foreign
Sovereign Immunities Act.

The Clerk of Court is directed to terminate the motion at ECF No. 22.

SO ORDERED.

Dated: March 26, 2021

New York, New York O?j-

ANALISA TORRES
United States District Judge
